Exhibit 10.30

First Amendment Loan Agreement

This First Amendment to Loan Agreement (this “Amendment”) is entered into as of
January 29, 2019, by J.V.B. FINANCIAL GROUP, LLC, a Delaware limited liability
company (“Borrower”), J.V.B. FINANCIAL GROUP HOLDINGS, LP, a Delaware limited
partnership (“Holdings LP”), C&CO/PRINCERIDGE PARTNERS LLC, a Delaware limited
liability company (“C&CO”), COHEN & COMPANY, LLC, a Delaware limited liability
company (“Operating LLC”), COHEN & COMPANY INC., a Maryland corporation
(“Parent” and together with Holdings LP and Operating LLC, each a “Corporate
Guarantor” and collectively, the “Corporate Guarantors”, and the Corporate
Guarantors together with the Borrower and C&CO, each an “Obligor” and
collectively, the “Obligors”), and MB Financial Bank, N.A. (“Lender”), with
reference to the following facts:

A.The Obligors and Lender entered into a certain Loan Agreement dated as of
April 25, 2018 (the “Loan Agreement”). All capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Loan
Agreement.

B.The parties hereto desire to amend the Loan Agreement in accordance with the
terms and conditions set forth in this Amendment.

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows: 

Section 1.Amendments to Loan Agreement.

Subject to the satisfaction of the conditions precedent set forth in Section 2,
the Loan Agreement is amended as follows:

1.1. The following definition is added to Section 1.1 of the Loan Agreement as
follows:

“Consolidated Subsidiary” means any non-recourse special purpose entity
Subsidiary of Borrower that is (i) created by Borrower for the purpose of
accumulating financial assets for subsequent securitization and (ii)
consolidated into Borrower in accordance with GAAP.”

1.2. The following definition is added to Section 1.1 of the Loan Agreement as
follows:

“FINRA Loan Facility” means that certain subordinated revolving credit facility
in the maximum aggregate amount of $17,500,000 (the “FINRA Loan”) contemplated
by Lender and Borrower in accordance with Appendix D of Rule 15c3-1 of the
Securities Exchange Act of 1934, as approved by FINRA, to be used by Borrower to
meet or exceed its regulatory capital requirements and for other general
corporate purposes.”



--------------------------------------------------------------------------------

 

1.3. The definition of “Funded Indebtedness” in Section 1.1 is amended and
restated in its entirety, as follows:

“Funded Indebtedness” means all Indebtedness due and owing to Lender by Borrower
under the Note and FINRA Loan Facility less the amount of any assets held in the
Collateral Account subject to a control agreement in favor of the Lender.”

1.4. Section 1.1 of the Loan Agreement is amended to delete the definitions of
“Maximum Commitment” and “Minimum Commitment” in their entirety.

1.5. The definition of “Termination Date” in Section 1.1 is amended and restated
in its entirety, as follows:

“Termination Date” shall mean April 10, 2021, or such earlier date on which the
Commitments are terminated in whole pursuant to Section 7.1 or otherwise under
this Agreement.”

1.6. The definition of “Third Party Debt” in Section 1.1 is amended and restated
in its entirety, as follows:

“Third Party Debt” means that certain Debt evidenced by the following (as
amended from time to time):  (i) Convertible Senior Secured Promissory Note,
dated March 10, 2017, issued by Operating LLC (formerly known as IFMI, LLC) to
the DGC Family Fintech Trust in the aggregate principal amount of $15,000,000,
together with that certain Securities Purchase Agreement, dated as of March 10,
2017, by and among Operating LLC (formerly known as IFMI, LLC), the DGC Family
Fintech Trust, a trust established by Daniel G. Cohen, and solely with respect
to certain provisions thereof, Parent (formerly known as Institutional Financial
Markets, Inc.), and the related Pledge Agreement, dated as of March 10, 2017, by
and among Operating LLC (formerly known as IFMI, LLC), in favor of the DGC
Family Fintech Trust; (ii) Convertible Senior Secured Promissory Note, dated
August 28, 2015, issued by Parent to the Edward E. Cohen IRA in the aggregate
principal amount of $4,385,628 (formerly that certain Convertible Senior Secured
Promissory Note, dated September 25, 2013, issued by Parent to Mead Park Capital
Partners LLC in the aggregate principal amount of $2,923,755, and that certain
Convertible Senior Secured Promissory Note, dated September 25, 2013, issued by
Parent to Mead Park Capital Partners LLC in the aggregate principal amount of
$1,461,873 (collectively, the “Mead Park Notes”); (iii) Convertible Senior
Secured Promissory Note, dated September 25, 2013, issued by Parent to EBC 2013
Family Trust in the aggregate principal amount of $2,400,000; (iv) Junior
Subordinated Note due 2037, dated June 25, 2007, issued by Parent (formerly
known as Alesco Financial Inc.) in the aggregate principal amount of
$28,995,000; (v) Junior Subordinated Note due 2035, dated March 15, 2005, issued
by Parent (formerly known as Sunset Financial Resources, Inc.) to JPMorgan Chase
Bank, N.A., as Property Trustee of Sunset Financial Statutory Trust I, in the
aggregate principal amount of $20,619,000; (vi) Investment Agreement, dated
October 3, 2016, by and between Operating LLC (formerly known as IFMI, LLC) and
JKD Capital Partners I LTD (pursuant to which, among other things, JKD Capital
Partners I LTD agreed to invest up to $12,000,000 into Operating LLC) (the “JKD
Investment Agreement”); (vii) Investment Agreement, dated September 29, 2016, by
and between Operating LLC and Cohen Bros. Financial LLC Trust (pursuant to
which, among other things, Cohen Bros.



-2-

 

--------------------------------------------------------------------------------

 

Financial LLC invested $8,000,000 into Operating LLC); and (viii) Investment
Agreement dated September 29, 2016, by and between Operating LLC and The DGC
Family Fintech Trust (pursuant to which, among other things, The DGC Family
Fintech Trust invested $2,000,000 into Operating LLC).”

1.7. Section 2.1 of the Loan Agreement is amended and restated in its entirety,
as follows:

“2.1  Commitment.  Subject to the terms and conditions of this Agreement and the
other Financing Agreements, and in reliance upon the representations and
warranties of the Obligors set forth herein and in the other Financing
Agreements, Lender agrees to make one or more loans (each a “Loan” and
collectively, the “Loans”) at such times as the Borrower may from time to time
request until, but not including, the Termination Date, and in such amounts as
the Borrower may from time to time request, provided, that the aggregate
principal balance of all Loans outstanding at any time shall not exceed Seven
Million Five Hundred Thousand Dollars ($7,500,000), and further provided, that
prior to disbursement of such Loans, (i) a Corporate Guarantor or its Affiliate,
as determined by Borrower and reasonably acceptable to Lender, shall first
deposit into the Collateral Account an amount in cash equal to at least 100% of
the amount of the Loans in increments of Two Million Five Hundred Thousand
Dollars ($2,500,000) or (ii) a Corporate Guarantor or its Affiliate, as
determined by Borrower and reasonably acceptable to Lender, shall first pledge
an amount of short-term (that is, having a term of maturity not to exceed two
(2) years) U.S. Treasury Notes in the aggregate principal amount equal to 110%
of the amount the Loans, to be held in the Collateral Account, in each case to
secure the repayment of the Loans, which amounts held in the Collateral Account
shall be released (in whole or in part, as applicable, and on a pro rata basis
subject to the required percentage threshold referenced above) and such pledge
shall terminate (in whole or in part, as applicable, and on a pro rata basis
subject to the required percentage threshold referenced above) if and when, and
to the extent that and so long as, the Loans are repaid (collectively, the
“Commitment”).  The Loans made by Lender may be repaid and, subject to the terms
and conditions hereof, including, without limitation, the provisions of the
preceding sentence, borrowed again up to, but not including, the Termination
Date unless the Loans are otherwise accelerated, terminated or extended as
provided in this Agreement.  The Loans shall be used by the Borrower for working
capital purposes and general liquidity of the Borrower.  The Collateral Account
and pledge referenced in clause (i) and (ii) above including, without
limitation, the term and provisions thereof and documentation relating thereto,
shall be in all respects reasonably acceptable to Lender.”

1.8. Section 2.4(b) of the Loan Agreement is amended and restated in its
entirety as follows:

“(b)  Unused Facility Fee.  Borrower shall pay to Lender a nonrefundable
quarterly non-usage fee equal to the daily unborrowed portion of the Commitment
(the “Non-Use Fee”).  For purposes of the foregoing, the unborrowed portion of
the Commitment for any given day will be an amount equal to the result of: (i)
the amount of the Commitment; minus (ii) the sum of the aggregate principal
amount of all Loans outstanding; in each case determined as of the end of such
day. The Non-Use Fee shall be computed for the actual number of days elapsed on
the basis of a year of 360 days at a rate per annum equal to 0.50%. The accrued
unpaid non-usage fee shall be payable quarterly beginning on June 30, 2018, and
on the last day of each September,



-3-

 

--------------------------------------------------------------------------------

 

December, March and June thereafter prior to the Termination Date, with any
outstanding unpaid amount due upon the Termination Date.”

1.9. Section 6.2 of the Loan Agreement is amended to add the following
additional Section 6.2(k):

“(k)  any Indebtedness in accordance with the terms and conditions of the FINRA
Loan Facility.”

1.10. Section 6.5(g) of the Loan Agreement is amended and restated in its
entirety as follows:

“(g)  additional loan advances and/or investments of a nature not contemplated
by the foregoing clauses hereof; provided, that the sum of such loans, advances
and/or investments contemplated by this Section 6.5(g),  Section 6.5(h),
 Section 6.2(e) and Section 6.2(f), in the aggregate, shall not at any time
exceed $7,500,000 (the “Additional Loan and Investment Cap”); provided, that so
long as no Default has occurred and is continuing, the Additional Loan and
Investment Cap shall increase to $10,000,000 beginning on December 31, 2018, and
thereafter;”

1.11. Section 6.5(h) of the Loan Agreement is amended and restated in its
entirety as follows:

“(h)  any creation of or investment in any Consolidated Subsidiary; provided
that any investments in a Consolidated Subsidiary shall be included in and
governed by the Additional Loan and Investment Cap, and Borrower or Holdings LP
shall give the Lender written notice of the creation of any Consolidated
Subsidiary no later than ten (10) days after formation together with copies of
its Governing Documents and such other documentation as Lender may reasonably
request; and”

1.12. Section 6.5 of the Loan Agreement is amended to add the following
additional Section 6.5(i):

“(i)  without duplication, investments constituting Indebtedness permitted under
Section6.2.”

1.13. Section 6.13 of the Loan Agreement is amended and restated in its entirety
as follows:

“6.13Subsidiaries.  Borrower and Holdings LP, jointly and severally, each
covenants and agrees that, so long as Lender shall have any Commitment
hereunder, or the Loans or other Liabilities (other than contingent obligations
with respect to which no express indemnification claim has been made) shall
remain unpaid or unsatisfied, Borrower and Holdings LP shall not directly or
indirectly, form, acquire or permit to exist any Subsidiaries without Lender’s
prior written consent which consent shall not be unreasonably withheld or
delayed; provided, that Borrower shall be permitted to create or invest in any
Consolidated Subsidiary in accordance with the terms and conditions of Sections
6.5(g) and (h).”



-4-

 

--------------------------------------------------------------------------------

 

1.14. Section 7.1(q) of the Loan Agreement is amended and restated in its
entirety as follows:

“(q)  the occurrence of any breach, default or event of default under or with
respect to the (i) BONY Credit Agreement, (ii) any Indebtedness set forth on
Schedule 6.2, (iii) any Third Party Debt, or (iv) the FINRA Loan Facility.”

1.15. For purposes of Sections 5, 6 and 7 of the Loan Agreement, the parties
agree that the phrase “any Commitment hereunder” as used in such sections as a
condition of the obligations of any Obligor shall be deemed to include both the
Commitment and the “Loan Commitment” as such term is defined under the FINRA
Loan Facility, such that so long as the Commitment exists under the Loan
Agreement or the “Loan Commitment” exists under the FINRA Loan Facility,
Obligors shall be bound by the obligations of Sections 5, 6 and 7 under the Loan
Agreement to the extent such obligations are conditioned by the existence of
“any Commitment hereunder” under the Loan Agreement.

1.16. Exhibit A to the Loan Agreement is amended and restated in its entirety in
accordance with Exhibit A attached to this Amendment, which shall amend and
restate the Note contemplated under Section 2.8 of the Loan Agreement.

Section 2.Conditions Precedent.

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

2.1. Obligors shall have executed and delivered this Amendment.

2.2. Lender shall have received the following documents and agreements, each in
form and substance satisfactory to Lender and duly executed by the appropriate
parties where applicable:

a. the Note attached as Exhibit A;

b. evidence of good standing of each of the Obligors from the office of the
secretary of state of its state of organization;

c. closing certificates as requested by Lender; and

d. other documents listed on any document checklist and such other diligence,
approvals, agreements, instruments or materials as Lender may request on or
prior to closing.

2.3. No material adverse change in the business, condition (financial or
otherwise), operations, performance, properties or prospects of Obligors from
that reflected on the Obligors’ most recent financial statements delivered to
the Lender.

Section 3.Representations.

In order to induce Lender to execute and deliver this Amendment, each Obligor
hereby represents to Lender that (a) the representations and warranties set
forth in Section 4 of the Loan



-5-

 

--------------------------------------------------------------------------------

 

Agreement are true and correct in all material respects, (b) each Obligor is in
compliance with the terms and conditions of the Loan Agreement and no Default or
Event of Default has occurred and is continuing under the Loan Agreement or
shall result after giving effect to this Amendment, and (c) the copies of each
Obligor’s Governing Documents (with all amendments thereto) as certified by the
Obligors remain true and complete, and there has been no change in such
documents since last delivered to the Lender.

Section 4.Miscellaneous.

4.1.Except as specifically amended herein, the Loan Agreement shall continue in
full force and effect in accordance with its original terms and shall be
unaffected by this Amendment.  Reference to this specific Amendment need not be
made in the Loan Agreement, the Note, or any other instrument or document
executed in connection therewith, or in any certificate, letter or communication
issued or made pursuant to or with respect to the Loan Agreement, any reference
in any of such items to the Loan Agreement being sufficient to refer to the Loan
Agreement as amended hereby.

4.2.Borrower agrees to pay on demand all costs and expenses of or incurred by
the Lender in connection with the preparation, execution and delivery of this
Amendment, including the fees and expenses of Lender’s counsel.

4.3Headings.  The sections and other headings contained in this Amendment are
for reference purposes only and shall not affect the meaning or interpretation
of this Amendment.

4.4Binding Effect.  This Amendment shall be binding upon and inure to the
benefit of the Obligors and the Lender and their respective heirs, successors
and permitted assigns.

4.5.This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement.  Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original.  Delivery of a
counterpart hereof by facsimile transmission or by e‑mail transmission of an
Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof.  This Amendment
shall be governed by, and construed in accordance with, the internal laws of the
State of Illinois without regard to its conflicts of law principles or the
conflicts of law principles of any other state in either case that would result
in the application of the laws of any other state.

[Signature Page Follows]

-6-

 

--------------------------------------------------------------------------------

 

 

This First Amendment to Loan Agreement is made as of the date and year first
above written.

﻿

 

﻿

Borrower:

﻿

J.V.B. FINANCIAL GROUP, LLC

By:/s/ Douglas Listman

Name:Douglas Listman

Title:Chief Financial Officer

 

 

﻿

Corporate Guarantors:

﻿

J.V.B. FINANCIAL GROUP HOLDINGS, LP

By: /s/ Joseph W. Pooler, Jr.

Name:Joseph W. Pooler, Jr.

Title:Chief Financial Officer

 

 

﻿

COHEN & COMPANY, LLC

By: /s/ Joseph W. Pooler, Jr.

Name:Joseph W. Pooler, Jr.

Title:Executive Vice President, Chief Financial Officer

and Treasurer

 

 

﻿

COHEN & COMPANY INC.

By: /s/ Joseph W. Pooler, Jr.

Name:Joseph W. Pooler, Jr.

Title:Executive Vice President, Chief Financial Officer

and Treasurer

 

 

﻿

C&CO:

﻿

C&CO/PRINCERIDGE PARTNERS LLC

By: /s/ Joseph W. Pooler, Jr.

Name:Joseph W. Pooler, Jr.

Title:Chief Financial Officer

﻿

﻿

﻿

 



[Obligor Signature Page to First Amendment to Loan Agreement]

--------------------------------------------------------------------------------

 

﻿

LENDER:

﻿


MB FINANCIAL BANK, N.A.

By: /s/ Scott Mier

Name:  Scott Mier
Title: Senior Vice President

﻿

 

﻿

﻿

 

[Lender Signature Page to First Amendment to Loan Agreement

--------------------------------------------------------------------------------

 

 

﻿

Exhibit A

Note

﻿

See attached.

 

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

 

 

AMENDED AND RESTATED NOTE

$7,500,000.00

 

Chicago, Illinois

﻿

 

January 22, 2019

﻿

FOR VALUE RECEIVED, the undersigned, J.V.B. FINANCIAL GROUP, LLC, a Delaware
limited liability company (“Borrower”), hereby unconditionally promises to pay
to the order of MB FINANCIAL BANK, N.A. (“Lender”), located at 800 West Madison
Street, Chicago, Illinois 60607, on or before April 10, 2021, in accordance with
the provisions of the Loan Agreement dated as of April 25, 2018, as amended by
that certain First Amendment to Loan Agreement of even date, by and among
Borrower, J.V.B. Financial Group Holdings, LP, a Delaware limited partnership,
C&CO/PrinceRidge Partners LLC, a Delaware limited liability company, Cohen &
Company, LLC, a Delaware limited liability company, Cohen & Company Inc., a
Maryland corporation, and Lender (as amended, modified or supplemented from time
to time, the “Loan Agreement”), in lawful money of the United States of America
and in immediately available funds, the maximum sum available of SEVEN MILLION
FIVE HUNDRED THOUSAND DOLLARS ($7,500,000.00) or such lesser sum outstanding
from time to time as is indicated on the Lender’s records and in accordance with
the terms and conditions of the Loan Agreement. All terms which are capitalized
and used in this Note (which are not otherwise specifically defined herein) and
which are defined in the Loan Agreement shall be used in this Note as defined in
the Loan Agreement.

Borrower further promises to pay at said office principal and interest on the
unpaid principal amount hereof from time to time outstanding at the rates and on
the dates specified in the Loan Agreement. Interest shall be calculated on the
basis of a 360-day year for the actual number of days elapsed.

If any payment hereunder becomes due and payable on a day other than a Business
Day, the due date thereof shall be extended to the next succeeding Business Day,
and interest shall be payable thereon during such extension at the applicable
rate specified in the Loan Agreement.

Notwithstanding any provision to the contrary contained herein or in the Loan
Agreement, no such provision shall require the payment or permit the collection
of any amount of interest in excess of the maximum amount of interest permitted
by applicable law to be charged for the use or detention, or the forbearance in
the collection, of all or any portion of the Loans or other obligations
outstanding under this Note (“Excess Interest”). Borrower will not be obligated
to pay any Excess Interest and any Excess Interest that is paid or collected
will be returned or credited to Borrower as provided under the Loan Agreement.

Upon the occurrence and during the continuance of a Default, or as otherwise
provided in the Loan Agreement, this Note may, as provided in the Loan
Agreement, and without prior demand, notice or legal process of any kind (except
as otherwise expressly required in the Loan Agreement) (a) be declared, and
thereupon immediately shall become, due and payable, or (b) become automatically
due and payable. Without limiting the forgoing, this Note shall be immediately
due and payable upon the Termination Date.

Borrower, and all endorsers and other persons obligated hereon, hereby waives
presentment, demand, protest, notice of demand, notice of protest and notice of
nonpayment and agree to pay all costs of collection, including attorneys’ fees
and expenses in accordance with the terms and conditions of the Loan Agreement.





 

--------------------------------------------------------------------------------

 

 

This Note is secured by, and entitled to the benefits of, the Financing
Agreements, including, but not limited to, one or more Guaranties and a Security
Agreement executed by certain Guarantors from time to time. Reference is made to
such Security Agreement for a statement concerning the collateral subject to
such Security Agreement and terms and conditions governing the collateral
security for the obligations of Borrower hereunder, and reference is made to
such Guaranties for statements concerning the terms and conditions governing
such guaranty of the obligations of Borrower hereunder.

This Note has been delivered at and shall be deemed to have been made at
Chicago, Illinois and shall be interpreted and the rights and liabilities of the
parties hereto determined in accordance with the internal laws (as opposed to
conflicts of law provisions) and decisions of the State of Illinois. Whenever
possible each provision of this Note shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this Note
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note.

Whenever in this Note reference is made to Lender or Borrower, such reference
shall be deemed to include, as applicable, a reference to their respective
successors and permitted assigns. The provisions of this Note shall be binding
upon and shall inure to the benefit of said successors and assigns. Borrower’s
successors and assigns shall include, without limitation, a receiver, trustee or
debtor in possession of or for Borrower.

This Amended and Restated Note is an amendment and restatement of, but not
repayment of, that certain Note dated April 25, 2018, in the original principal
amount of $25,000,000, and does not and shall not be deemed to constitute a
novation therefor.

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------

 

 

﻿

IN WITNESS WHEREOF, this Amended and Restated Note has been executed as of the
date first set forth above.

﻿

J.V.B. FINANCIAL GROUP, LLC

 

 

By:______________________________________________

Name:

Title:

 

﻿

﻿

﻿



[Signature Page to Amended and Restated Note]

--------------------------------------------------------------------------------